Citation Nr: 1000648	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  06-09 842	)	DATE
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected left shoulder disability.

2.  Entitlement to a rating in excess of 20 percent for the 
Veteran's service-connected right shoulder disability.

3.  Entitlement to a compensable rating for the Veteran's 
service-connected facial scar.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to January 
1996.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March 2005 and July 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, that denied the benefits 
sought on appeal.  The Veteran appealed those decisions and 
the case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has claimed entitlement to ratings in excess of 
20 percent for his service-connected left and right shoulder 
disabilities and entitlement to a compensable rating for his 
service-connected facial scar.  The Board finds that 
additional development is necessary with respect to the 
Veteran's claim.  Accordingly, further appellate 
consideration will be deferred and this matter is remanded to 
the RO/AMC for further action as described below.

The Veteran essentially contends that the current evaluations 
assigned for the conditions above do not accurately reflect 
the severity of those disabilities.  During a December 2009 
informal hearing presentation the Veteran, through his 
representative, pointed out that the most recent VA 
examination for the conditions at issue was conducted in 
April 2007 and that the most recent treatment records are 
from 2008.  In written statements submitted to the VA the 
Veteran has indicated that all three conditions are worse 
than was indicated by his April 2007 VA examination, more 
than two and a half years ago. 

The United States Court of Appeals for Veterans Claims (the 
Court) has held that where a veteran claims that a disability 
is worse than when previously rates, and the available 
evidence is too old to adequately evaluate the current state 
of the condition, VA must provide a new examination.  See 
Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the 
Veteran claims that his shoulder disabilities have worsened 
and that his facial scar currently causes twitching of his 
eyelid that does not allow the eye to open fully, and because 
there appears to be some support for the Veteran's 
contentions, the Board finds that new examinations are 
necessary to reach decisions on the Veteran's claims.  

In order to give the Veteran every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the 
Appeals Management Center (AMC) in Washington, D.C., and the 
Veteran will be notified when further action on his part is 
required.  Accordingly, the case is REMANDED for the 
following action:

1.  The RO/AMC should contact the Veteran 
and inquire whether he has undergone any 
treatment for his shoulder disabilities or 
facial scar since September 2008.  If the 
Veteran indicates that he has received any 
treatment or evaluation, the RO/AMC should 
obtain and associate those records with 
the claims file.

2.  The RO/AMC should provide the Veteran 
with an appropriate notice compliant with 
the VCAA for all claims currently on 
appeal.  The Veteran should be afforded 
the appropriate period of time for 
response to all written notice and 
development as required by VA law. 

3.  The Veteran should be afforded an 
orthopedic examination to determine the 
severity of his shoulder disabilities.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's shoulder disabilities in detail, 
including range of motion studies.  The 
examiner should also address the DeLuca 
criteria and indicate whether the Veteran 
has additional function loss due to flare-
ups, fatigability, incoordination, and 
pain on movement.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  If the examiner finds 
that there is additional limitation of 
motion due to flare-ups, fatigability or 
incoordination, the extent of such 
limitation of motion should be stated in 
degrees.  Notation should also be made as 
to the degree of functional impairment 
attributable to the Veteran's shoulder 
disorders.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and principles involved would 
be of consideration assistance to the 
Board.

4.  In addition, the Veteran should be 
afforded an appropriate VA examination to 
ascertain the current nature and extent of 
facial scarring.  The examiner should be 
requested to specifically address the 
Veteran's contentions, including 
twitching, and identify how many of the 
characteristics of disfigurement are met.  
Facial scars should be measures in detail 
and described accordingly on the 
examination report.  Photographs of the 
facial scarring should be taken and 
submitted with the examination report.  
The claims folder should be made available 
for review in connection with this 
examination and the examiner should 
provide complete rationale for all 
conclusions reached.  

5.  When the requested development has 
been completed the case should again be 
reviewed by the RO, to include 
consideration of any additional evidence 
submitted.  If the benefits sought are not 
granted the Veteran and his representative 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until she is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


